Citation Nr: 0328972	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-13 303 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pneumonia with 
recurrent flu.  

2.  Entitlement to service connection for a lung disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from September 1959 to 
September 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  Although the veteran was treated for pneumonia in 
service, it is not currently shown that he has pneumonia or 
any residuals thereof, to include recurrent flu.  

2.  The competent and probative evidence establishes that the 
veteran did not manifest a chronic lung disorder until many 
years after service, and that disorder is not shown to be 
causally or etiologically related to the veteran's service. 


CONCLUSION OF LAW

1.  Residuals of pneumonia with recurrent flu were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

2.  A chronic lung disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1103, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which had implicitly overruled Karnas in this 
regard); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that Court remand for the Board 
to apply the VCAA is not required where the Board decision 
had been issued before the date of enactment of the VCAA).

Thus, the CAFC has clearly held that section 3(a) of the VCAA 
does not apply retroactively to claims decided by the Board 
before the date of its enactment.  In addition, the VA 
General Counsel, in VAOPGCPREC 11-00 (Nov. 27, 2000), also 
held that the VCAA is retroactively applicable to claims 
still pending on the date of its enactment.  Further, the VA 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the August 
2002 Statement of the Case (SOC), November 2002, and April 
2003 Supplemental Statements of the Case (SSOCs), and 
associated correspondence issued since the appellant filed 
his claim, the appellant has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  He was advised that, if he adequately identified 
relevant records with names, addresses, and approximate dates 
of treatment, the RO would attempt to obtain evidence on his 
behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claim in the SSOC issued in 
April 2003.  In addition, the appellant was advised of the 
specific VCAA requirements in the April 2003 SSOC.  It thus 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  That 
regulation is therefore inoperative.  

In the present case, the SOC and SSOCs informed the appellant 
of the types of evidence which would be necessary to 
substantiate his claim, and the RO obtained certain medical 
records and opinions pertinent to the appellant's claim.  
That additional evidence was duly considered by the RO when 
it issued the April 2003 SSOC to the appellant and his 
representative. 

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  Therefore, the Board finds that 
no useful purpose would be served in remanding this matter 
for more development or procedural steps.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
See also Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual Background

Review of the service medical records shows that no 
respiratory disorders were noted on the veteran's induction 
examination dated in September 1959.  However, in the 
physician's summary of his report of medical history 
completed in February 1958, it was noted that he had suffered 
with chest pain with virus pneumonia in 1951.  It was also 
noted that he had had an infection in his lungs in 1957.  In 
January 1960, he was seen with complaints of sore throat and 
trouble breathing.  The diagnosis was upper respiratory 
infection.   In February 1960, he was treated for pneumonia.  
The veteran's September 1961 report of medical history 
indicated that he had suffered with flu-pneumonia in January 
1959 and December 1960.  In the physician's summary section, 
it was noted that he experienced occasional chest tightness, 
pleuritic type pain, usually associated with upper 
respiratory infection.  There was no cardiac history.  The 
September 1961 separation examination revealed normal heart 
and vascular systems.  The lungs and chest were also normal.  

In March 2000, the veteran filed service connection claims, 
which included pneumonia with recurrent flu and a lung 
disorder.

Private X-rays of the chest taken in October 1984 show 
calcified granulomas noted in the right lung base, but no 
acute cardiopulmonary abnormalities were present.  

X-rays of the chest taken in June 1989 revealed large 
emphysematous bullae at the base of the right lung near the 
costophrenic angle, measuring six centimeters.  

Private medical records dated in August 1992 show that the 
veteran was seen with complaints of shortness of breath on 
exertion.  It was noted that he had smoked two-plus packs of 
cigarettes a day from age 18 to 56, a total of 38 years.  
Chest X-rays conducted in January and April revealed very 
mild fibrotic changes and emphysematous changes in the right 
upper lobe, and otherwise were negative.  The diagnoses were 
chronic obstructive airway disease, mild; and chest pain 
"tightness," possibly cardiac or esophageal in nature.  The 
veteran completed pulmonary function tests in September 1992, 
which revealed severe airway obstruction with a possible 
minimal reversibility.  

Private medical records dated from 1992 to 1997 show that the 
veteran was seen on numerous occasions with complaints of 
shortness of breath.  He was variously diagnosed with chronic 
obstructive pulmonary disease and early emphysema.  Also, X-
rays of the chest taken in September 1995 revealed no active 
pulmonary disease.  

In April 1998, the veteran underwent a physical examination.  
It was noted that if he pushed himself too hard he 
experienced shortness of breath, which was probably secondary 
to some emphysema that he had from prior smoking.  The 
diagnosis was chronic obstructive pulmonary disease.  

Private medical records dated from June 1999 to October 2000 
show that the veteran was seen and treated for chronic 
obstructive pulmonary disease, emphysema, acute bronchitis, 
allergic rhinitis, and viral upper respiratory disease.  

The veteran submitted several letters addressed to his family 
during his period of service, the most pertinent being the 
ones dated in February 1960, wherein he wrote that he was 
hospitalized for seventeen days with pneumonia.  

The veteran was accorded a VA respiratory examination in 
January 2003.  The examiner reviewed the claims file, 
including service records.  The diagnosis was emphysema.  The 
examiner opined that he saw no evidence that emphysema was a 
result of military service, other than continued tobacco 
abuse during service.  Based upon the radiological and 
historical information, the examiner stated the belief that 
the veteran's current disability is not service connected.

III.  Pertinent Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under section 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

IV.  Legal Analysis

A.  Service connection for pneumonia with recurrent flu

The veteran's service medical records (SMRs) reflect that he 
was treated for pneumonia in February 1960.  The SMRs further 
show that, in February 1960, he was deemed to be fully 
recovered from pneumonia and ready to return to duty.  
Similarly, the veteran's September 1961 report of separation 
examination is silent with respect to either subjective 
complaints or objective clinical findings of any residuals of 
pneumonia.  His private medical records are also silent with 
respect to complaints of or treatment for pneumonia after his 
separation from military duty.  Private medical records do 
show treatment for flu-like symptoms treated with 
antibiotics, with no residuals shown thereafter.  

In this regard, it is noted that a claim for service 
connection for a disability must be accompanied by evidence 
that establishes that the claimant currently has the claimed 
disability.  Absent proof of a present disability there can 
be no valid claim.  See Gilpin v. West, 155 F.3d 1353, 1356 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, there is no medical evidence that the 
veteran currently suffers from residuals of pneumonia with 
recurrent flu.

As previously indicated, the veteran has stated that he 
currently experiences residuals of the pneumonia for which he 
was treated during his period of military service.  However, 
he has offered no competent medical evidence to establish 
such a relationship, other than his own unsubstantiated 
contentions.  While the veteran is certainly capable of 
providing evidence of symptomatology, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge." Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Causative factors of a disease amount to a 
medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for residuals of 
pneumonia with recurrent flu.  In reaching this decision the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, this doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Service connection for a lung disorder

The veteran is seeking entitlement to service connection for 
a lung disorder. 

In this case the SMRs show no clinical or examination 
evidence of emphysema or chronic obstructive pulmonary 
disease.  The SMRs show that the veteran was treated for 
upper respiratory infection and pneumonia as well as 
complaints of chest tightness.  However, the separation 
examination, which included chest X-rays, showed no 
abnormality.  Additionally, the first post-service clinical 
evidence of a chronic lung disorder was in the 1990s, many 
years after service.  A record dated in 1992 shows that the 
veteran reported that he had smoked 2 packs per day of 
cigarettes for 38 years.  As noted above, the recent VA 
examination in April 2003 confirmed the presence of 
emphysema.  Neither these records nor any subsequent 
treatment records contain any medical opinion linking the 
veteran's current lung problems with service.

Having reviewed the complete record before us, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  In reaching this conclusion, we have 
found the most probative evidence of record to be the 
findings of the physician who conducted the veteran's April 
2003 VA examination.  After conducting a thorough review of 
the veteran's documented medical history, and recounting the 
various entries in his service medical records, the examiner 
concluded that the emphysema was not the result of military 
service, but rather due to tobacco use.  




In summary, the veteran's current lung disorder was not 
present until many years after service, and is not 
etiologically or causally related to active duty service or 
any incident therein.  Specifically, there was no objective 
evidence of any such disorder in service, and no medical 
examiner has attributed the current conditions to the 
veteran's active service.  The service medical records 
contain no objective evidence of any chronic lung disorder.  
The only medical opinion, which is of record, is to the 
effect that the veteran's current lung problems are due to 
smoking.

Although the veteran has offered his own theory that his 
current problems are related to service, the mere contentions 
of the veteran, no matter how well meaning, without 
supporting medical evidence that would etiologically relate 
his claimed disabilities with an event or occurrence while in 
service, will not support his claim.  As noted above, the 
Court of Appeals for Veterans Claims has emphasized that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See, e.g., 
Espiritu v. Derwinski, supra.  Accordingly, the Board finds 
that a lung disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran, 
but we do not find the evidence is approximately balanced 
such as to warrant its application.

The Board acknowledges the examiner's conclusion regarding 
the veteran's continued tobacco abuse in service and its 
relationship to his emphysema.  We note the veteran's 
personal account of his lengthy history of smoking, which 
predated his entry into active military service by several 
years, and he has stated that he continued to smoke for 38 
years.  We note, in this regard, that Congress has prohibited 
the grant of service connection for any disability on the 
basis that such disability resulted from a disease 
attributable to the use of tobacco products during the 
veteran's active service.  That legislative ban applies to 
all claims filed after June 10, 1998.  See 38 U.S.C.A. § 
1103; 38 C.F.R. § 3.300 (2003).  Therefore, as a matter of 
law, any claims received by VA after June 10, 1998, are 
subject to this restriction.  

Therefore, even though the veteran has not asserted a claim 
based upon a tobacco causation theory, the record clearly 
shows that his claim was filed in December 2000.  Therefore, 
were he to advance such a claim, service connection would be 
prohibited as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to service connection for pneumonia with 
recurrent flu is denied.

Entitlement to service connection for a lung disorder is 
denied.  




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



